120 F.3d 269
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Arturo AGUILAR-MARTINEZ, Defendant-Appellant.
No. 95-50476.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997.**Decided July 17, 1997.

Before:  HUG, Chief Judge, KOZINSKI, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Arturo Aguilar-Martinez appeals his 46-month sentence imposed after he pleaded guilty to possessing cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.  Aguilar-Martinez's counsel has moved to withdraw and has submitted a brief pursuant to Anders v. California, 386 U.S. 738 (1967).  Aguilar-Martinez has not filed a supplemental pro se brief.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and dismiss the appeal.


3
As part of his plea agreement, Aguilar-Martinez waived the right to appeal his sentence, unless the district court imposed a sentence greater than that recommended by the government.  An express waiver of the right to appeal is valid if it is knowingly and voluntarily made, see United States v. DeSantiago-Martinez, 38 F.3d 394, 395 (9th Cir.1994), and will be upheld if the sentence imposed is in accordance with the plea agreement, see United States v. Bolinger, 940 F.2d 478, 480 (9th Cir.1991).


4
Nothing in the record suggests that Aguilar-Martinez did not knowingly and voluntarily waive the right to appeal his sentence.  The district court did not impose a sentence greater than that recommended by the government and otherwise complied with the terms of the plea agreement.  Accordingly, counsel's motion to withdraw is GRANTED and the appeal is DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3